DETAILED ACTION

This office action is in response to Applicant’s submission filed on 31 January 2018.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-19 are pending.
Claims 1-11, 14, 16-17, 19 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 10-11, 16 are rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of the claims upon which they depend.
Claims 1, 3-15, 18-19 are rejected under 35 U.S.C. 102 as unpatentable.  
Claims 2, 16-17 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112

112(b) Rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-11, 14, 16-17, 19,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 14, 19, “a fast transition into …”, fast is relative term,  the specification does not provide limiting definition of what is fast, the claim is therefore indefinite.  For the purpose of applying prior art “a fast transition into …” is construed to be “a transition into …”.
Regarding claims 2-11, 16-17, which depend on above rejected claims 1, are rejected for the same reason. 

112(d) Rejection

The following is a quotation of 35 U.S.C. 112(d):

 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10-11, 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 specifies a crosspoint array including an apparatus cited in claim 1. 35 U.S.C. 112(d) requires that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation on the subject matter claimed. See MPEP 608.01(d). Claim 7 does not appear to further limit the method of claim 1. Consequently, claim 10 is an improper dependent claim under 35 U.S.C. 112(d).
Claim 11 specifies a multi-layer crosspoint array including an apparatus cited in claim 1. 35 U.S.C. 112(d) requires that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation on the subject matter claimed. See MPEP 608.01(d). Claim 7 does not appear to further limit the method of claim 1. Consequently, claim 10 is an improper dependent claim under 35 U.S.C. 112(d).
Claim 16 specifies a 3D configurable array including an apparatus cited in claim 1. 35 U.S.C. 112(d) requires that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation on the subject matter claimed. See MPEP 608.01(d). Claim 7 does not appear to further limit the method of claim 1. Consequently, claim 10 is an improper dependent claim under 35 U.S.C. 112(d).



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUDA, et al., US-PGPUB NO.2018/0260696A1 [hereafter SUDA]. 

With regards to claim 1, SUDA teaches 
“An apparatus for an artificial neural network, the apparatus capable of functioning as a synapse or as a neuron, and comprising at least one correlated 5electron switch (CES) element (SUDA, [0013], ‘According to a second embodiment of the present technique, there is provided a synapse for a spiking neural network’, [0044], ‘embodiments of the present technique provide a neuron for a spiking neural network, where the neuron is formed of at least one Correlated Electron Random Access Memory (CeRAM) element or Correlated Electron Switch (CES) element’) capable of: 
storing synaptic weights (SUDA, FIG.16, [0129], ‘The synapse 1600 may comprise an array of non-volatile memory elements … The array implements the synaptic weights of the synapse 1600’); operating in a high impedance state; operating in one of a plurality of low impedance states (SUDA, [0013], ‘each CES element is programmable into a high impedance state or one of a plurality of low impedance states’); a fast transition into a high impedance state when a reset condition occurs;  10a fast transition into one of a plurality of low impedance states when a set condition occurs (SUDA, 

    PNG
    media_image1.png
    113
    347
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    341
    media_image2.png
    Greyscale

); accumulating currents input into the apparatus as an accumulated current and outputting a signal when the accumulated current equals or exceeds a threshold current (SUDA, 

    PNG
    media_image3.png
    110
    348
    media_image3.png
    Greyscale

); and 15accumulating voltages input into the apparatus as an accumulated voltage and outputting a signal when the accumulated voltage equals or exceeds a threshold voltage (SUDA, [0004], ‘The spiking neuron may be configured to fire (output a spike) when a membrane potential of the neuron reaches or exceeds a threshold value’).”

With regards to claim 3, SUDA teaches 
“The apparatus as claimed in claim 1 wherein, when the apparatus functions as a synapse, the at least one CES element is programmable into one of the 25plurality of low impedance states depending on a compliance current applied to the at least one CES element (SUDA,

    PNG
    media_image4.png
    63
    432
    media_image4.png
    Greyscale

).”

With regards to claim 4, SUDA teaches 
“The apparatus as claimed in claim 1 wherein, when the apparatus functions as a synapse, the apparatus is in a low power consumption state when the at least 30one CES element is operating in a high impedance state (SUDA, FIG.8, [0091], “the second CES element 804 will be in a ‘reset’ phase/mode, i.e., in a high impedance state (Ioff), such that current through the second CES element 804 will be substantially zero”).

With regards to claim 5, SUDA teaches 
“The apparatus as claimed in claim 1 wherein, when the apparatus functions as a neuron, the reset condition which causes the fast transition into a high impedance state comprises a reset voltage applied across the at least one CES 35element and a reset current density in the at least one CES element (SUDA, FIG.18, [0139], ‘If the CES element of neuron is in a low impedance state, the CES element is biased at Vreset, such that when the weighted and accumulated current into the neuron reaches Jreset, the CES element switches into a high impedance state’).”

With regards to claim 6, SUDA teaches 
“The apparatus as claimed in claim 1 wherein, when the apparatus functions as a neuron, the set condition which causes the fast transition into a low impedance state comprises a set voltage applied across the at least one CES 5element and a set current density in the at least one CES element (SUDA, FIG.17, 

    PNG
    media_image5.png
    62
    425
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    65
    424
    media_image6.png
    Greyscale

).”

With regards to claim 7, SUDA teaches 
“The apparatus as claimed in claim 1 wherein, when the apparatus functions as a neuron, the fast transition into a high impedance state and the fast transition into one of a plurality of low impedance states (SUDA, FIG.16-18, [0137] – [0139]) takes place during a transition 10timescale of less than a millisecond, preferably less than a femtosecond (this simply expresses the intended result and does not carry patentable weight, see MPEP 2111.04.).”

With regards to claim 8, SUDA teaches 
“Use of an apparatus as recited in claim 1 as a synapse in an artificial neural network (SUDA, FIG.16-18, this simply expresses the intended result and does not carry patentable weight, see MPEP 2111.04).”

With regards to claim 9, SUDA teaches 
“Use of an apparatus as recited in claim 1 as a neuron in an artificial neural network (SUDA, FIG.16-18, this simply expresses the intended result and does not carry patentable weight, see MPEP 2111.04).”

With regards to claim 10, SUDA teaches 
“A crosspoint array for an artificial neural network, the crosspoint array comprising at least one apparatus as recited in claim 1 (SUDA, FIG.16-18).”

With regards to claim 11, SUDA teaches 
“A multi-layer crosspoint array for an artificial neural network, the crosspoint array comprising at least one apparatus as recited in claim 1 (SUDA, FIG.16-18 [0004], ‘The spiking neural network may be formed of layers of interconnected spiking neurons (or neural network nodes), wherein the connections (or edges) are associated with a number/weight’).”

With regards to claim 12, SUDA teaches 
“A configurable array for an artificial neural network, the configurable array 25comprising: a plurality of apparatuses, each apparatus comprising at least one correlated electron switch (CES) element capable of functioning as a synapse or as a neuron; and a switching mechanism to switch the function of the at least one CES 30element in each of the plurality of apparatuses (SUDA, FIG.16-18, [0094], ‘switching into a particular low impedance state’).”

With regards to claim 13, SUDA teaches 
“The configurable array as claimed in claim 12 wherein when a CES element in one of the plurality of apparatuses is switched to function as a synapse, the CES element is capable of:  35storing synaptic weights;  29/32Arm Limited Ref: P04583US.family TLIP Ref: P00481US01operating in a high impedance state; and operating in one of a plurality of low impedance states (SUDA, FIG.16, [0129], ‘The synapse 1600 may comprise an array of non-volatile memory elements … The array implements the synaptic weights of the synapse 1600’, and [0013], ‘each CES element is programmable into a high impedance state or one of a plurality of low impedance states’).”

With regards to claim 14, SUDA teaches 
“The configurable array as claimed in claim 12 wherein when a CES element 5in one of the plurality of apparatuses is switched to function as a neuron, the CES element is capable of: a fast transition into a high impedance state when a reset condition occurs; a fast transition into one of a plurality of low impedance states when a set condition occurs; and  10accumulating currents input into the apparatus as an accumulated current (SUDA, 

    PNG
    media_image1.png
    113
    347
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    341
    media_image2.png
    Greyscale

).”

With regards to claim 15, SUDA teaches 
“The configurable array as claimed in claim 12 wherein each apparatus of the plurality of apparatuses is selectable, and wherein a size of the array is adjustable by:  15selecting each of the plurality of apparatuses; and coupling the selected apparatus into the array or decoupling the selected apparatus from the array (SUDA, FIG.16, [0130], ‘each CES element 1606 is coupled in series to a selecting transistor 1608 (or switching transistor, or diode, or similar component). The selecting transistor enables a CES element 1606 to be selected’).”

Claims 18-19 are substantially similar to claim 1. The arguments as given above for claim 1 are applied, mutatis mutandis, to claims 18-19, therefore the rejection of claim 1 are applied accordingly.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SUDA, et al., US-PGPUB NO.2018/0260696A1 [hereafter SUDA] in view of Shin, et. al., “Memristor-Based Fine Resolution Programmable Resistance and Its Application”, 2009 International Conference on Communications, Circuits and Systems, 23-25, July 2009 [hereafter Shin].

With regards to claim 2, SUDA teaches 
	“The apparatus as claimed in claim“
SUDA does not explicitly detail “wherein an impedance value of the 20high impedance state is at least 100 times larger than an impedance value of each of the plurality of low impedance states”.
However Shin teaches “wherein an impedance value of the 20high impedance state is at least 100 times larger than an impedance value of each of the plurality of low impedance states (Shin, Fig.5, p.950,

    PNG
    media_image7.png
    139
    397
    media_image7.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of SUDA and Shin before him or her, to modify the NN circuit based on correlated electron switch of SUDA to include large high to low impedance ratio as shown in Shin.   
The motivation for doing so would have to form a fine resolution programmable resistance (Shin, Abstract). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over SUDA, et al., US-PGPUB NO.2018/0260696A1 [hereafter SUDA] in view of Gao, et. al., “Tetris: Scalable and Efficient Neural Network Acceleration with 3D Memory”, ASPLOS’17, April 2017, pp.751-764 [hereafter Gao].

With regards to claim 16, SUDA teaches claim 1,
SUDA does not explicitly detail “A three-dimensional (3D) configurable array comprising:  20at least two layers, each layer comprising an array of apparatuses as recited in claim 1, wherein the layers are arranged in a stack; and electrical coupling between adjacent layers of the in the stack; wherein a size of the 3D array is adjustable by disconnecting or connecting layers of the stack”.
However Gao teaches “A three-dimensional (3D) configurable array comprising:  20at least two layers, each layer comprising an array of apparatuses as recited in claim 1, wherein the layers are arranged in a stack; and electrical coupling between adjacent layers of the in the stack; wherein a size of the 3D array is adjustable by disconnecting or connecting layers of the stack (Gao, Fig.2, Fig.3, p.754, ‘The HMC stack (Figure 2) is vertically divided into sixteen 32-bit-wide vaults [21], which are similar to conventional DDRx channels and can be accessed independently’, p.762, ‘a heterogeneous reconfigurable array that was similar to spatial NN engines’,

    PNG
    media_image8.png
    646
    497
    media_image8.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of SUDA and Gao before him or her, to modify the NN circuit based on correlated electron switch of SUDA to include configurable 3D structure as shown in Gao.   
The motivation for doing so would have for scaling NN accelerators for higher performance (Gao, Abstract). 

With regards to claim 17, SUDA in view of Gao teaches 
“The 3D configurable array as claimed in claim 16”
SUDA does not explicitly detail “wherein the array provides a synapse and the size of the synapse is adjustable”.
However Gao teaches “wherein the array provides a synapse and the size of the synapse is adjustable (Gao, Fig.2, Fig.3, p.757, ‘mapping layers with different sizes’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of SUDA and Gao before him or her, to modify the NN circuit based on correlated electron switch of SUDA to include configurable 3D structure as shown in Gao.   
The motivation for doing so would have for scaling NN accelerators for higher performance (Gao, Abstract). 


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126